Case 1:19-cv-00328-TMT-MEH Document 57-1 Filed 01/16/20 USDC Colorado Page 1 of 6




           IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                  COLORADO


      Michael Abbondanza,
      Tavin Foods, Inc.
                      Plaintiffs,

      v.

      Jason Weiss,
      Weiss Law Group, PC,
      Brett Huff,
      Richard Leslie,
      Huff and Leslie, LLP,
      Peter Leiner,
      Giovania Paloni,
                      Defendants.


              PLAINTIFF’S FIRST SET OF WRITTEN DISCOVERY REQUESTS



           Plaintiffs, by their undersigned attorney, propounds their FIRST SET OF WRITTEN

  DISCOVERY REQUESTS, to which Defendants Weiss, Leiner, Weiss Law Group, P.C., Huff,

  Leslie, and Huff & Leslie, LLP shall respond separately and fully, in writing and under oath, in

  accordance with the Instructions and Definitions set forth hereinafter. The answers to these

  Requests for Production shall be produced at the offices of Plaintiff’s attorney, 1716 N. Main St.,

  Suite A #331, Longmont, Colorado 80501 within fourteen days of the service of this discovery,

  pursuant to the order of District Court Judge Kane on November 12, 2019. These interrogatories

  and requests for production are continuing in nature and require supplemental responses to the

  extent provided by F.R.C.P. Rule 26(e).

                                       INSTRUCTIONS

      1. If any DOCUMENT is withheld under a claim of privilege or other protection, then
                                                    1
Case 1:19-cv-00328-TMT-MEH Document 57-1 Filed 01/16/20 USDC Colorado Page 2 of 6




  consistent with Federal Rules of Civil Procedure 26(b)(5) and 34(b)(2)(C) state the grounds for

  withholding the DOCUMENTS, COMMUNICATIONS, or other tangible things from Plaintiffs

  and describe the nature of the DOCUMENTS, COMMUNICATIONS, or other tangible things not

  produced or disclosed in a manner that will, without revealing information that is itself privileged

  or protected, enable the Court and the parties to determine the validity of the privilege or other

  protection. To that end, please provide the following information with respect to any such

  DOCUMENT:

             a. The identity of the person(s) who prepared the DOCUMENT, who signed it, and

  over whose name it was sent or issued;

             b. The identity of each person(s) to whom the DOCUMENT was directed;

             c. The nature and substance of the DOCUMENT with sufficient particularity to enable

  the Court and parties hereto to identify the DOCUMENT;

             d. The date of the DOCUMENT;

             e. The identity of the person(s) having custody of, or control over, the DOCUMENT

  and each copy thereof;

             f. The identity of each person to whom copies of the DOCUMENT were furnished;

             g. The number of pages;

             h. The basis on which any privilege or other protection is claimed; and

             i. Whether any non-privileged or non-protected matter is included in the document.

     2. These written discovery requests are deemed continuing. If any information sought by said

  requests is not learned until after the requests are answered, or if any answers for any reason

  should later become incorrect, there shall be a continuing duty on the party answering said written

  discovery requests to supplement or change answers previously submitted pursuant to Rule 26(e)

  of the Federal Rules of Civil Procedure and applicable law.


                                                     2
Case 1:19-cv-00328-TMT-MEH Document 57-1 Filed 01/16/20 USDC Colorado Page 3 of 6




     3. Please answer each written discovery request separately and fully. Any objections to

  answering any request must be stated and the reasons therefore set forth. If YOU object to any

  request on the grounds of privilege, please state the nature of each such privilege and explain how

  such privilege is applicable to each request.

     4. When answering these written discovery requests, YOU are requested to furnish all

  information available to YOU, including information in the possession of attorneys, investigators,

  employees, agents, representatives, guardians, expert witnesses, or any other person or persons

  acting on YOUR behalf, and not merely such information as is known by YOU by personal

  knowledge.

     5. Whenever YOU object to a particular request, or portion thereof, YOU must produce all

  DOCUMENTS called for which are not subject to that objection. Similarly, wherever a

  DOCUMENT is not produced in full, please state with particularity the reason or reasons it is not

  being produced in full, and describe, to the best of YOUR knowledge, information and belief and

  with as much particularity as possible, those portions of the DOCUMENT that are not produced.

     7. If in answering this REQUEST YOU claim any ambiguity in either the Request to an

  applicable definition or instruction, please identify in YOUR response the language that YOU

  consider ambiguous and state the interpretation that YOU are using in YOUR response.

     8. The DOCUMENTS produced in response to this Request shall be (i) organized and

  designated to correspond to the categories in this Request or (ii) produced as they are maintained

  in the normal course of business. In either case:

             a. All associated file labels, file headings, and file folders shall be produced together

  with the responsive DOCUMENTS from each file, and each file shall be identified as to its owner

  or custodian;

             b. All DOCUMENTS that cannot be legibly copied shall be produced in their original


                                                      3
Case 1:19-cv-00328-TMT-MEH Document 57-1 Filed 01/16/20 USDC Colorado Page 4 of 6




  form; otherwise, YOU may produce photocopies;

             c. All photocopies shall be stapled or clipped as the originals; and

             d. Each page shall be given a discrete production number.

     9. If multiple copies of a DOCUMENT exist, produce every copy on which appear any

  notations or markings of any sort not appearing on any other copy.

     10. If YOU know of the existence, past or present, of any DOCUMENT described in this

  Request, but such DOCUMENT is not presently in YOUR possession, custody, or control, identify

  the DOCUMENT and the person in whose possession, custody, or control the document was last

  known to be. If the DOCUMENT no longer exists, state when, how, and why the DOCUMENT

  ceased to exist.

     11. The words “and” and “or,” as used herein, shall be construed both conjunctively and

  disjunctively, and each shall include the other wherever such dual construction will serve to bring

  within the scope of this Request any documents that would otherwise not be brought within its

  scope.

     12. The singular form, as used herein, shall include the plural and vice versa whenever such

  dual construction will serve to bring within the scope of this Request any DOCUMENTS that

  would otherwise not be brought within its scope.

     13. If this action proceeds to trial, PLAINTIFFS will move to exclude as evidence the

  introduction of any DOCUMENTS, COMMUNICATIONS, or other tangible things, which YOU

  had in YOUR possession, were not privileged, and were called for by these Requests, but which

  YOU did not produce.

     14. YOUR answers to this Request for Production must be verified, dated, and signed. YOU

  may wish to use the following form at the end of your answers: “I declare under penalty of perjury

  under the laws of the State of Colorado that the foregoing answers are true and correct.”


                                                     4
Case 1:19-cv-00328-TMT-MEH Document 57-1 Filed 01/16/20 USDC Colorado Page 5 of 6




                                   REQUEST FOR PRODUCTION


     1. Please produce all documents and other communications that identify an address or other

  identifying contact information for Defendant Giovannia Paloni different than that contained in

  Plaintiffs’ Status Report dated October 2, 2019.




   RESPECTFULLY submitted on this 18th day of November, 2019.



                                                 LAW OFFICES OF COURTENAY PATTERSON
                                                 /s/ Courtenay Patterson
                                                 Courtenay Patterson, Esq., CO Bar No. 49215
                                                 Law Offices of Courtenay Patterson
                                                 1716 N. Main St., Suite A #331
                                                 Longmont, CO 80501
                                                 Email: courtenay.patterson@gmail.com
                                                 Telephone: (925) 237-1187

                                                     Attorney for Plaintiff




                                                      5
Case 1:19-cv-00328-TMT-MEH Document 57-1 Filed 01/16/20 USDC Colorado Page 6 of 6




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of November 2019, I electronically filed the
  foregoing Request for Production with the Clerk of Court using the CM/ECF service, which
  provided electronic service to the following:


          Michael Hutchinson
          Treece, Alfrey, Musat, P.C.
          633 17th Street, Suite 2200
          Denver, CO 80202
          (303) 292-2700
          hutch@tamlegal.com
          Attorney for Defendants Weiss, Weiss Law Group, and Leiner


          Joel B. Rothman
          SRIP Law
          21301 Powerline Rd., Suite 100
          Boca Raton, FL 33433
          Attorney for Defendants Weiss, Weiss Law Group, and Leiner


          Franz Hardy, Esq.
          Maral J. Shoaei, Esq.
          GORDON REES SCULLY MANSUKHANI, LLP
          555 Seventeenth Street, Suite 3400
          Denver, Colorado 80202
          Telephone: (303) 534-5160
          fhardy@grsm.com
          mshaoei@grsm.com
          Attorneys for Defendants Brett Huff, Richard Leslie, and Huff and Leslie, LLP
          Defendants




                                               /s/ Courtenay Patterson

                                               Law Offices of Courtenay Patterson
                                               1716 N. Main St., Suite A #331
                                               Longmont, CO 80501




                                                  6
